DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein a height of the uphole end is substantially greater than the height of the downhole end. “  It is unclear how an end of a cylindrical body has a height.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-6 and 9-14 rejected under 35 U.S.C. 102a1 as being anticipated US 20160108710 A1 to Hightower and as evidenced by US 4767145 A Bullard and US 6935427 B1 to Billingsley
Hightower Discloses:
1. A downhole tool (Figure 2), comprising: 
a substantially cylindrical body, having an uphole end and a downhole end, and an exterior surface; (Figure 2),
a plurality of turbulence-generating channels (92, +channels on upper end of figures) formed in the substantially cylindrical body, each channel running along a circumference of the body substantially perpendicular to a central axis of the body (Figures 2 and 3); and 
wherein the body has a substantially cylindrical cavity 64 therein, and wherein the body has an opening proximate to the downhole end in fluid communication with the cavity (Figure 2) and 
wherein the downhole tool is configured for connection to a wireline system (See figure 2, the internal profile at 54- note “configured to” is considered an intended use limitation, whereby in order to disclose/teach or anticipate, the prior art must be capable of the intended use.  In the instant case, the profile at 54 can be considered to be an internal profile capable of interacting with a fishing tool – see Bullard and Billingsley.  Bullard teaches a wireline tool with an internal latch for connecting to an inner profile, and Billingsley teaches a wireline tool for fishing a plunger, while these references are not relied upon to disclose the structure, they provide evidence that the structure in capable of the intended use claimed).

5. The downhole tool of Claim 1, wherein the exterior surface is adjacent to the plurality of turbulence-generating channels, wherein a radius from the axis of the substantially cylindrical body to the bottom surface of the plurality of turbulence- generating channels is smaller than a radius from the axis of the substantially cylindrical body to the exterior surface. (Figure 2, the surface at about 34 has a larger radius than the bottom of the channels)
6. The downhole tool of Claim 1, wherein a radius from the axis of the substantially cylindrical body to the maximum radius of any element of the channels is larger than the radius from the axis of the substantially cylindrical body to the exterior surface. (Figure 2, the top surface of the channel is larger than portions at the end, at about 38)
9. The downhole tool of Claim 1, wherein a height of the uphole end is substantially greater than the height of the downhole end. (Figure 3, as best understood, the uphole surface above the channels is larger than the surface below he channels)
10. The downhole tool of Claim 1, wherein the bottom end is semi-circular. (See figure 2, the bottom appears to be rounded and as best understood meets the claimed limitation)
11. The downhole tool of Claim 1, wherein the plurality of turbulence-generating channels cover a majority of the exterior surface of the downhole tool. (Figure 2)
12. The downhole tool of Claim 1, wherein the plurality of turbulence-generating channels are located proximate to the downhole end of the downhole tool. (Figure 2)
13. The downhole tool of Claim 1, having a first turbulence-generating channel and a second turbulence-generating channel in the plurality of turbulence-generating channels, and wherein the bottom surface of the first turbulence-generating channel has a smaller width than the bottom surface of the second turbulence-generating channel. (See Figures 2 and 3, there are channels near the top that are shallower and appear to be of a different width, one or the other has a smaller width)
14. The downhole tool of Claim 1, having a first turbulence-generating channel, a second turbulence-generating channel, and a third turbulence-generating channel in the plurality of turbulence-generating channels (Figures 2 and 3 show channels 92 and two other channels at the upper end, these channels can be considered as the 2nd and third channels), 
wherein the first turbulence-generating channel (upper most 92) is adjacent to the second turbulence- generating channel (lower of the two top most channels on the upper end), 
wherein the second turbulence-generating channel is adjacent to the third turbulence- generating channel (upper of the two top most channels on the upper end), and 
wherein the spacing between the first turbulence-generating channel and the second turbulence-generating channel is greater than the spacing between the second turbulence- generating channel and the third turbulence-generating channel. (Figures 2 and 3, as best understood the channels meet the spacing limitation)

Claim(s) 1, 2, 5-7, 9-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 7793728 B2 to Bender and as evidenced by US 6935427 B1 to Billingsley
(Note: Bender is used to reject claims not rejected by Hightower.)
Bender discloses:
1. A downhole tool, comprising: 
a substantially cylindrical body, having an uphole end and a downhole end, and an exterior surface; (Figure 2)
a plurality of turbulence-generating channels 15 formed in the substantially cylindrical body, each channel running along a circumference of the body substantially perpendicular to a central axis of the body (Figure 1 and 2); and 
wherein the body has a substantially cylindrical cavity therein (Figure 2), and wherein the body has an opening proximate to the downhole end in fluid communication with the cavity (Figure 2), and
wherein the downhole tool is configured for connection to a wireline system (See figure 1, Fishing neck 11, note “configured to” is considered an intended use limitation, whereby in order to disclose/teach or anticipate, the prior art must be capable of the intended use.  Billingsley teaches a wireline tool for fishing a plunger, and provide evidence that the structure in capable of the intended use claimed).
2. The downhole tool of Claim 1, wherein the body has a port 22 between the exterior surface and cavity of the body, and wherein the port 22 is located in an uphole direction from a substantial portion of the plurality of turbulence-generating channels (upper most port meets this limitation).
5. The downhole tool of Claim 1, wherein the substantially cylindrical body has an exterior surface adjacent to the plurality of turbulence-generating channels, wherein a radius from the axis of the substantially cylindrical body to the bottom surface of the plurality of turbulence- generating channels is smaller than a radius from the axis of the substantially cylindrical body to the exterior surface (Figure 2).
6. The downhole tool of Claim 1, wherein a radius from the axis of the substantially cylindrical body to the maximum radius of any element of the channels is larger than the radius from the axis of the substantially cylindrical body to the exterior surface. (Figure 2, near the top)
7. The downhole tool of Claim 1, further comprising a wireline adapter (Fishing neck 11 meets the limitation) located on the uphole end of the substantially cylindrical body to affix the downhole tool to a wireline system.
9. The downhole tool of Claim 1, wherein a height of the uphole surface is substantially greater than the height of the downhole surface. (Figure 2, as best under stood)
10. The downhole tool of Claim 1, wherein the bottom surface is semi-circular. (Figure 2, as best under stood)
11. The downhole tool of Claim 1, wherein the plurality of turbulence-generating channels cover a majority of the exterior surface of the downhole tool. (Figure 2)
12. The downhole tool of Claim 1, wherein the plurality of turbulence-generating channels are located proximate to the downhole end of the downhole tool (Figure 2).


Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20150247372 A1 to Angeles Boza.
Angeles Boza discloses: 
15. A method of using a downhole tool, comprising: 
connecting the downhole tool to a wireline system 190 (Figure 2), wherein the downhole tool 200 (Figure 6) comprises: 
a substantially cylindrical body, having an uphole end and a downhole end (Figure 3 and figure 6); 
a plurality of turbulence-generating channels formed in the substantially cylindrical body, each channel running along a circumference of the body substantially perpendicular to a central axis of the body (Figure 6); and 
wherein the body has a substantially cylindrical cavity therein (Figure 3), and wherein the body has an opening proximate to the downhole end in fluid communication with the cavity (Figure 3, [0038], [0064] this limitation is considered met with at least 110 being a drill string, the cavity inside the drill string would be in fluid communication with the downhole end, the annulus), 
and performing a pump-down operation with the downhole tool in a wellbore, wherein the plurality of turbulence-generating channels of the downhole tool create turbulence in fluid being pumped around the downhole tool, creating a force on the downhole tool in a downhole direction. [0039] 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160108710 A1 to Hightower.
Regarding claim 2: Hightower discloses wherein the body has a port between the exterior surface and cavity of the body (Figure 3, adjacent the number 60, [0018]), however fails to explicitly disclose wherein the port is located in an uphole direction from a substantial portion of the plurality of turbulence-generating channels. 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hightower to place a port at an uphole direction from a substantial portion of the plurality of turbulence-generating channels, as a design choice, and would have been "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 3: Hightower discloses wherein the downhole tool further comprises a component 60 disposed within the cavity that seals the opening [0032].
Regarding claim 4: Hightower discloses wherein the component 60 has a passageway 72 having a first opening and a second opening, wherein the first opening is offset from the port,(Figure 3)  and the second opening is in a downhole direction from the first opening.(bottom is downhole of top) 
However Hightower fails to disclose the first opening having substantially the same size and shape as the port.
 It would have been an obvious matter of design choice to have made the first opening having substantially the same size and shape as the port, since applicant has not disclosed that relative sizes solves any stated problem or is for any particular purpose and it appears that the invention would equally well with ports of slightly different sizes and shapes.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150247372 A1 to Angeles Boza.
Regarding claim 19, Angeles Boza discloses the claimed invention except 19. The method of claim 15, wherein the pumpdown operation causes the downhole tool to move in a downhole direction in the wellbore at a speed of approximately 400 to 600 feet per minute.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the pumpdown operation such that the downhole tool moves in a downhole direction in the wellbore at a speed of approximately 400 to 600 feet per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claim 8, 16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s amendments have been considered, however has not overcome the prior art.  New rejections are presented to address the amended claims.  Furthermore, the amendments to claim 15 have broadened the claim, and a rejection is now presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674